        Case 2:20-cv-00816-WHA-SMD Document 8 Filed 01/28/21 Page 1 of 1




                 IN THE DISTRICT COURT OF THE UNITED STATES
                     FOR THE MIDDLE DISTRICT OF ALABAMA
                              NORTHERN DIVISION

JULIUS G. SANDERS,                            )
AIS #255121,                                  )
                                              )
           Plaintiff,                         )
                                              )
   v.                                         ) CIVIL ACTION NO. 2:20-CV-816-WHA
                                              )
MONICA McCOY,                                 )
                                              )
           Defendant.                         )

                                        ORDER

         On January 5, 2021, the Magistrate Judge entered a Recommendation (Doc. #7)

to which no timely objections have been filed. After an independent review of the file

and upon consideration of the Recommendation, it is ORDERED that:

        1. The Recommendation of the Magistrate Judge is ADOPTED.

        2. This case is DISMISSED without prejudice for Plaintiff’s failure to file an

amended complaint as ordered by this court.

        A separate Final Judgment will be entered.

        DONE this 28th day of January, 2021.




                              /s/ W. Harold Albritton
                              SENIOR UNITED STATES DISTRICT JUDGE
